FILED
                             NOT FOR PUBLICATION                              MAR 08 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-10108

               Plaintiff - Appellee,             D.C. No. 2:06-CR-00109-PMP

 v.
                                                 MEMORANDUM *
 JOEL K. PARKER,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Nevada
                       Philip M. Pro, District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

       Joel K. Parker appeals from the district court’s order denying his pro se

motion to dismiss his indictment on double jeopardy and collateral estoppel



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EF/Research
grounds. Pursuant to Anders v. California, 386 U.S. 738 (1967), Parker’s counsel

has filed a brief stating there are no grounds for relief, along with a motion to

withdraw as counsel of record. The appellant has filed a pro se supplemental brief.

The government has not filed an answering brief.

       Our review of the record indicates that we lack jurisdiction over this

interlocutory appeal because Parker failed to raise a “colorable” double jeopardy

claim. See, e.g., United States v. Bhatia, 545 F.3d 757, 759 (9th Cir. 2008); see

also United States v. Zone, 403 F.3d 1101, 1104 (9th Cir. 2005) (per curiam).

Accordingly, counsel’s motion to withdraw in this appeal is GRANTED, and the

appeal is DISMISSED.




EF/Research                                2                                        09-10108